Title: [Diary entry: 23 June 1785]
From: Washington, George
To: 

Thursday 23d. Mercury at 78 in the Morning—80 at Noon and 78 at Night. Morning lowering with appearances of rain. About 10 Oclock the clouds dispersed and it turned very warm. A little after noon a cloud arose in the So. West quarter and thundered and about 3 Oclock we had a fine shower wch. gave sufficient refreshment to vegetation. Very little Wind in the forenoon—Eastwardly afterwards. A Mr. Brisco, introduced by a letter from Colo. R. H. Harrison came here to offer himself to me as a Secretary. Cut the grass in my Court yard and began to do the like in the river front of the House. Mr. Brisco after dining went away. I took 8 or 10 days to give him a definitive answer in. My Brothr. Jno. returned home.